Citation Nr: 0500034	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from July 1951 to 
June 1954.  He received the Purple Heart and the Combat 
Infantryman Badge.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and for residuals of a right eye injury.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a combat veteran.  

2.  Right eye post-traumatic ptosis resulted from an injury 
sustained in combat. 


CONCLUSION OF LAW

Right eye ptosis was incurred in military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim if there is a 
reasonable possibility that such assistance would aid in 
substantiating the claim, and further requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence, not 
previously provided to the Secretary, which is necessary to 
substantiate the claim.  VA must inform the claimant of which 
portion of the evidence is to be provided by the claimant and 
which part VA will attempt to obtain.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Because the decision 
below is fully favorable to the veteran, the Board deems that 
VA has satisfied both its duty to notify and assist the 
veteran.  Thus, adjudication of this appeal poses no risk of 
unfair prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The National Personnel Records Center (NPRC) has not been 
able to locate any service medical records except for a July 
1951 enlistment examination report and a June 1954 separation 
examination report.  Neither report discloses any relevant 
abnormality.  There is no report of medical history to 
accompany the separation examination report.  

In November 1999, the veteran submitted a claim of 
entitlement to service connection for hearing loss, for 
tinnitus, and for a right hand wound allegedly incurred 
during combat.  He reported that he was wounded June 10, 
1953, and was treated at a field hospital in Korea.  The 
claims were subsequently granted by the RO.  

In April 2000, the RO obtained outpatient treatment reports 
from the Columbia VA Medical Center.  These reflect eye 
complaints at various times during the late 1990s.  These 
also reflect that the veteran has diabetes mellitus, but 
without any diabetes-related vision loss.  In June 2000, the 
RO received addtional VA outpatient treatment reports that 
reflect even earlier-dated treatment.  A June 1982 report 
notes right eye watering.  

In April 2002, the veteran requested service connection for 
residuals of a right eye injury.  He submitted an April 2002 
VA optometry clinic note that reflects longstanding, but not 
congenital, ptosis and diabetes mellitus without retinopathy.  

The veteran underwent a VA eye compensation examination in 
May 2002.  The physician noted that no chart was available.  
The veteran reported right eye ptosis since a mortar blast in 
Korea, which was worsening.  The diagnosis was traumatic 
ptosis, right eye.  

A November 2002 VA neurology consultation report reflects 
that the veteran reported that his right eye was injured in 
Korea and has drooped ever since.  He had no eye pain, 
floaters, or diplopia, but he did have blurred and obstructed 
vision and a watery eye.  The examiner found cranial nerves 
II through XII intact and gave a diagnosis of post-traumatic 
ptosis.   

In January 2003, the veteran asserted that his ptosis was 
combat-related.  In March 2003, he reported outpatient 
treatment at Sumter VA clinic.  No additional relevant VA 
records were found; however.  

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge that he was injured in a blast in Korea 
and could not see for a short time.  Later, the left eye 
healed but the right eyelid drooped ever since.  He testified 
that he had not injured the right eye or eyelid in any way 
since active service.  He recalled that prior to corrective 
surgery the eyelid drooped more and tended to block his 
vision.  

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above-mentioned 
analysis, the Board notes that because the veteran is a 
combat veteran, his assertions are sufficient to establish 
that he sustained a right eye injury during combat, even 
though no official record of this event exists.  38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  The Board 
further finds satisfactory lay evidence of service incurrence 
of a right eye injury and that the evidence for this fact is 
consistent with the circumstances, conditions, or hardships 
of such service.  Concerning the third step, however, it 
would appear that the veteran would prevail as to the 
ultimate issue, service connection for right eye ptosis, in 
the absence of clear and convincing evidence to the contrary.  
However, in Caluza v. Brown, 7 Vet. App. 498 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that the use of the phrase "service connection" 
in that statute refers to proof of service incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payment for disability.  Thus, the Board must 
still determine whether the evidence favoring service 
connection is at least in equipoise.  

In this regard, the two recent VA examinations revealed a 
diagnosis of post-traumatic ptosis.  This diagnosis was based 
on the combat history as related by the veteran which history 
the Board finds credible.  Accordingly, it is the judgment of 
the Board that service connection for the right eye ptosis is 
warranted. 


ORDER

Entitlement to service connection for right eye ptosis is 
granted.  


REMAND

As previously discussed the veteran did engage the enemy in 
combat.  Thus all associated stressors are deemed verified. 

The veteran underwent two VA compensation examinations by 
psychologists in may 2002 and April 2003.  On both occasions 
the examiners opined that the veteran displayed symptoms of 
PTSD but did not meet the criteria for a diagnosis.   

According to a March 2003 VA mental health treatment report, 
the psychiatric diagnoses were PTSD and depression.  

In March 2003, a psychologist at the Vet Center reported that 
the veteran met all the criteria for a diagnosis of PTSD 
related to combat.  A March 2003 VA mental health treatment 
report, the psychiatric diagnoses were PTSD and depression.  
.  

In view of the varying diagnoses, the Board is of the opinion 
that an examination by a psychiatrist is warranted in this 
case.

Accordingly, the case is REMANDED for the following:

1.  The RO should request the VA facility 
in Columbia to furnish copies of any 
additional medical records pertaining to 
treatment of the veteran psychiatric 
illness covering the period from May 2003 
to the present. 

2.  Thereafter, the veteran should be 
accorded a VA examination by a 
psychiatrist to determine the etiology, 
nature, and severity of the reported 
PTSD.  The veteran's claims folder is to 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted.  The 
examiner is to be informed that the 
veteran's combat stressors are verified.  
If the diagnosis of post- traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record.

3.  After the above are accomplished, the 
RO should then readjudicate the issue on 
appeal.  In the event that any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.  
Thereafter, the case should again be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


